               Case 19-51052-JKS   Doc 33-1   Filed 07/26/21   Page 1 of 9




                                     EXHIBIT A




DOCS_LA:332562.3
                Case 19-51052-JKS                Doc 33-1      Filed 07/26/21        Page 2 of 9




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                                     Chapter 11
WOODBRIDGE GROUP OF COMPANIES, LLC,
et al.,1                                                             Case No. 17-12560 (JKS)

                                    Remaining Debtors.               (Jointly Administered)

MICHAEL GOLDBERG, as Liquidating Trustee of
the Woodbridge Liquidation Trust, successor in
interest to the estates of WOODBRIDGE GROUP OF
COMPANIES, LLC, et al.,
                                                                     Adversary Proceeding
                                    Plaintiff,                       Case No. 19-51052 (JKS)

                         vs.

PROVIDENT TRUST GROUP, LLC,
ADMINISTRATOR AND CUSTODIAN FOR THE
BENEFIT OF QUN HONG YIN ROTH IRA; QUN
HONG YIN A/K/A LILY YIN; QUN HONG YIN, AS
TRUSTEE OF THE QUN HONG DOMISSY YIN
LIVING TRUST,

                                    Defendants.

                                        JUDGMENT BY DEFAULT

         Upon the Plaintiff’s Motion for Default Judgment (the “Motion”) pursuant to Bankruptcy

Rule 7055 for the entry of a judgment by default against defendants Provident Trust Group,

LLC, Administrator and Custodian for the Benefit of Qun Hong Yin Roth IRA; Qun Hong Yin

a/k/a Lily Yin and Qun Hong Yin, as Trustee of the Qun Hong Domissy Yin Living Trust

(collectively, “Defendant”) with respect to the First Amended Complaint Objecting to Claims

and Counterclaiming for Avoidance and Recovery of Avoidable Transfers, for Equitable



1
 The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423.


DOCS_LA:332562.3
                  Case 19-51052-JKS             Doc 33-1       Filed 07/26/21        Page 3 of 9




Subordination, for Sale of Unregistered Securities, For Fraud, and For Aiding and Abetting

Fraud [Adv. Docket No. 9] (the “Complaint”)2 and the Entry of Default entered by the Clerk of

Court [Adv. Docket No. 22]; and adequate notice of the Motion having been given and it

appearing in the circumstances that no other or further notice is required; and this Court having

jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157 and 1334; and Defendant having

failed to answer or otherwise respond to the Complaint within the applicable deadline; and the

entry of a judgment by default being proper against Defendant; and sufficient cause appearing

therefor,

          IT IS HEREBY ORDERED THAT:

          1.       The Motion is GRANTED as set forth herein.

          2.       Pursuant to Bankruptcy Rule 7055(b)(2), judgment by default (“Judgment”) shall

be entered against Defendant with respect to all claims for relief asserted in the Complaint.

          3.       Judgment is awarded in favor of Plaintiff and against Defendant on the first,

second, third and fourth claims for relief, (a) avoiding the Two Year Transfers free and clear of

any interest of Defendant, (b) directing that the Two Year Transfers be set aside, and (c) ordering

Defendant to pay to Plaintiff $4,208.33.

          4.       Judgment is awarded on the fifth claim for relief, sustaining the objection to the

Claims, decreeing that the Defendants take nothing therefrom, and directing the Claims Agent to

strike any Scheduled claim from the official Claims Register.

          5.       Judgment is awarded on the sixth claim for relief, equitably subordinating any and

all claims that Defendants may assert against any of the Debtors or their estates, whatever the

origin of those claims, including, without limitation, the Claims and any claims that may be



2
    Capitalized terms used but not defined herein shall have the meanings assigned to such terms in the Complaint.

                                                           2
DOCS_LA:332562.3
                 Case 19-51052-JKS         Doc 33-1     Filed 07/26/21     Page 4 of 9




asserted under Bankruptcy Code section 502(h), to all other claims against the Debtors or their

estates.

           6.      Judgment is awarded on the seventh claim for relief, holding Defendants jointly

and severally liable for net damages in the amount of $72,418.76 for Notes sold, arising from

Defendants’ sale of unregistered securities.

           7.      Judgment is awarded on the eighth claim for relief, holding Defendants jointly

and severally liable for fraud for net damages in the amount of $72,418.76 for Notes sold.

           8.      Judgment is awarded on the ninth claim for relief, holding Defendants jointly and

severally liable for aiding and abetting fraud for net damages in the amount of $72,418.76 for

Notes sold and

           9.      Judgement is awarded on all claims for relief, awarding Plaintiff prejudgment

interest as permitted by law, costs of suit, and such other and further relief as is just and proper

           10.     The Plaintiff is authorized and empowered to take any and all actions necessary or

appropriate to consummate, carry out, effectuate, or otherwise enforce the terms, conditions, and

provisions of this Judgment.

           11.     The Clerk of Court is authorized and directed to take any action that is necessary

and appropriate to give effect to this Judgment.

           12.     This Court shall retain jurisdiction and power over any and all matters arising

from or related to the interpretation or implementation of this Judgment.




                                                    3
DOCS_LA:332562.3
                Case 19-51052-JKS          Doc 33-1     Filed 07/26/21     Page 5 of 9




                                    CERTIFICATE OF SERVICE


                   I, Colin R. Robinson, hereby certify that on July 26, 2021, a true and correct copy

of the attached Plaintiff’s Motion for Default Judgment was served as set forth on the attached

service list.



                                             /s/ Colin R. Robinson
                                             Colin R. Robinson (DE Bar No. 5524)




DOCS_LA:332562.3
               Case 19-51052-JKS    Doc 33-1       Filed 07/26/21   Page 6 of 9




Woodbridge Adv. Service List: 19-51052

First Class Mail
QUN HONG YIN
10519 Caminito Sopadilla
San Diego, CA 92131-172

First Class Mail
QUN HONG YIN
10555 Caminito Westchester
San Diego, CA 92126

First Class Mail
Provident Trust Group, LLC
FBO Qun Hong Yin Roth IRA
Attn: Francesca Po, Authorized Signer
4835 Bonnie View Court
Ellicott City, MD 21043

First Class Mail
QUN HONG YIN,
Trustee of the Qun Hong Domissy Yin Living Trust
10519 Caminito Sopadilla
San Diego, CA 92131

First Class Mail
QUN HONG YIN,
Trustee of the Qun Hong Domissy Yin Living Trust
10555 Caminito Westchester
San Diego, CA 92126

First Class Mail
Attn: CT Corporation System, Registered Agent
Re: PROVIDENT TRUST GROUP, LLC, Administrator And Custodian
For The Benefit Of QUN HONG YIN ROTH IRA
701 S Carson Street, Suite 200
Carson City NV 89701




                                            2
DOCS_LA:332562.3
                Case 19-51052-JKS             Doc 33-1       Filed 07/26/21        Page 7 of 9




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 11

WOODBRIDGE GROUP OF COMPANIES,                              Case No. 17-12560 (JKS)
LLC, et al.,1
                         Remaining Debtors.                 (Jointly Administered)
MICHAEL GOLDBERG, as Liquidating Trustee
of the Woodbridge Liquidation Trust, successor              Adversary Proceeding
in interest to the estates of WOODBRIDGE                    Case No. 19-51052 (JKS)
GROUP OF COMPANIES, LLC, et al.,

                          Plaintiff,

                        vs.

PROVIDENT TRUST GROUP, LLC,           Objection Deadline: August 9, 2021 at 4:00 p.m. (ET)
ADMINISTRATOR AND CUSTODIAN FOR       Hearing Date: August 24, 2021 at 1:30 p.m. (ET)
THE BENEFIT OF QUN HONG YIN ROTH
IRA; QUN HONG YIN A/K/A LILY YIN; QUN
HONG YIN, AS TRUSTEE OF THE QUN
HONG DOMISSY YIN LIVING TRUST,

                                   Defendants.

                                          NOTICE OF MOTION

                   PLEASE TAKE NOTICE that on July 26, 2021, Plaintiff, Michael Goldberg, in

his capacity as Liquidating Trustee of the Woodbridge Liquidation Trust (the “Plaintiff”) filed the

Plaintiff’s Motion for Default Judgment (the “Motion”) with the United States Bankruptcy Court

for the District of Delaware, 824 Market Street, Wilmington, Delaware 19801 (the “Bankruptcy

Court”). A copy of the Motion is attached hereto.

                   PLEASE TAKE FURTHER NOTICE that any response or objection to the entry

of an order with respect to the relief sought in the Motion must be filed with the Bankruptcy Court


1
  The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as
follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC
(0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California
91423.


DOCS_LA:332562.3
               Case 19-51052-JKS       Doc 33-1    Filed 07/26/21     Page 8 of 9




on or before August 9, 2021 at 4:00 p.m. prevailing Eastern Time (the “Objection Deadline”).

                   PLEASE TAKE FURTHER NOTICE that at the same time, you must also serve

a copy of the response or objection upon the undersigned counsel on or prior to the Objection

Deadline.

                   IF NO OBJECTIONS ARE TIMELY FILED AND SERVED IN ACCORDANCE

WITH THIS NOTICE, THE BANKRUPTCY COURT MAY GRANT THE RELIEF

REQUESTED BY THE MOTION WITHOUT FURTHER NOTICE OR HEARING.

                   PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER THE

RELIEF SOUGHT IN THE MOTION WILL BE HELD VIA ZOOM VIDEOCONFERENCE

BEFORE THE BEFORE THE HONORABLE J. KATE STICKLES, UNITED STATES

BANKRUPTCY JUDGE, IN THE UNITED STATES BANKRUPTCY COURT FOR THE

DISTRICT OF DELAWARE, 824 N. MARKET STREET, 3RD FLOOR, COURTROOM NO. 7,

WILMINGTON, DE 19801 ON AUGUST 24, 2021 AT 1:30 P.M. (PREVAILING EASTERN

TIME).

 Dated:     July 26, 2021               PACHULSKI STANG ZIEHL & JONES LLP
            Wilmington, Delaware
                                        /s/ Colin R. Robinson
                                        Andrew W. Caine (CA Bar No. 110345)
                                        Bradford J. Sandler (DE Bar No. 4142)
                                        Colin R. Robinson (DE Bar No. 5524)
                                        919 North Market Street, 17th Floor
                                        P.O. Box 8705
                                        Wilmington, DE 19899 (Courier 19801)
                                        Telephone: 302-652-4100
                                        Fax: 302-652-4400
                                        Email: acaine@pszjlaw.com
                                                bsandler@pszjlaw.com
                                                crobinson@pszjlaw.com

                                        Counsel to Plaintiff Michael Goldberg, in his capacity
                                        as Liquidating Trustee of the Woodbridge Liquidation
                                        Trust


                                               2
DOCS_LA:332562.3
               Case 19-51052-JKS   Doc 33-1   Filed 07/26/21   Page 9 of 9




                                          3
DOCS_LA:332562.3
